Citation Nr: 1310065	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  04-40 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, previously claimed as stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus. 

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for seizure disorder.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from October 1994 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2012, these claims were remanded by the Board to the Appeals Management Center (AMC).  The Board noted at that time that the Veteran had raised the issue of individual unemployability due to service-connected disability (TDIU) and had sought to reopen her previously denied claim of lupus and raised the issue of entitlement to service connection for fibromyalgia.  It was noted that these issues had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and they were referred for appropriate action.  It is unclear if any action has been taken, and they are thus again referred to the AOJ.  

Following partial completion of the Board's Remand directives, the case has been returned to the Board for appellate review.


REMAND

In the March 2012 Remand, the Board ordered development to include scheduling the Veteran for examinations for the disabilities on appeal.  Although other development ordered in the Remand was undertaken, this step was not accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance).  

Additionally, the Board ordered that attempts be made to obtain dependent service treatment records for the Veteran for specific time periods.  While attempts were initially made to obtain dependent medical records for the Veteran from Naval Hospital Jacksonville for the year 1998 and Branch Medical Clinic for the period from 1992 to 1998, as directed by the Board, the ultimate response from the National Personnel Records Center (NPRC) in October 2012 reflects that the search request did not specify the dates set forth in the Remand.  Specifically, the NPRC request shows that records from Branch Medical Clinic were requested for 1992 only, while records for Naval Hospital Jacksonville were requested for December 1998.  Moreover, the Board notes that an April 2012 response from Naval Hospital Jacksonville reflects that the records sought from that facility may also be available at NBMC Mayport, Florida.  As such, inquiry to that facility should be made if such has not already been documented.  

Thus, the originating agency has not substantially complied with the requirements of the Board's remand.

Accordingly, the case is REMANDED for the following action:

1.  Request any records pertaining to the treatment of the Veteran as a dependent at Branch Medical Clinic, dating from 1992 to 1998; and the Naval Hospital of Jacksonville, dated in 1998, from the NPRC as well as any other appropriate agency.  

Additionally, if not already done, request any records pertaining to the treatment of the Veteran as a dependent in 1998, from the NBMC Mayport, Florida.  

If after these efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her claimed asthma.  The claims folder and a copy of this Remand along with the March 2012 Remand should be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, did asthma clearly and unmistakably (i.e., undebatably) pre-exist her entry into active duty?  Please provide a complete explanation for the opinion.

If so, state whether it is clear and unmistakable (i.e., undebatable) that pre-existing asthma WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.
If a response above is negative, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current asthma began in or is related to service?  Please provide a complete explanation for the opinion.

Also, is asthma at least as likely as not caused by or due to her service-connected PTSD.  Please provide a complete explanation for the opinion.

Finally, is it at least as likely as not that asthma is aggravated (i.e., increased in severity) beyond the natural progress by service-connected PTSD.  Please provide a complete explanation for the opinion.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her claimed seizure disorder.  The claims folder and a copy of this Remand along with the March 2012 Remand should be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder began in or is related to service.  Please provide a complete explanation for the opinion.

Also, is a seizure disorder at least as likely as not caused by or due to her service-connected PTSD.  Please provide a complete explanation for the opinion.

Finally, is it at least as likely as not that a seizure disorder is aggravated (i.e., increased in severity) beyond the natural progress by service-connected PTSD.   Please provide a complete explanation for the opinion.

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her bilateral foot disorder to include stress fractures, bilateral second metatarsal and pes cavus.  The claims folder and a copy of this Remand along with the March 2012 Remand should be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should identify all feet disorders found to be present. 

The examiner is asked to express an opinion as to whether the pes cavus is a congenital/developmental defect.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  If the examiner determines that the pes cavus is a congenital/developmental defect, the examiner is asked to indicate whether it is at least as likely as not (a probability of 50 percent or greater) there was a superimposed disease or injury in service that resulted in additional disability.  Please provide a complete explanation for the opinion.

If the examiner determines that the Veteran's pes cavus is not a defect, the examiner should offer an opinion as to whether such disorder clearly and unmistakably (i.e., undebatably) pre-existed her entry into active duty?  Please provide a complete explanation for the opinion.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes cavus WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

If the above responses are negative, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current pes cavus began in or is related to service?  Please provide a complete explanation for the opinion.

In addition, the examiner, is also requested to express an opinion as to whether is it at least as likely as not (50 percent probability or greater) that current stress fractures and/or residuals of stress fractures and any other foot disability shown began in or is related to the Veteran's military service.  Please provide a complete explanation for the opinion.

Also, are any current foot disabilities at least as likely as not caused by or due to her service-connected PTSD.  Please provide a complete explanation for the opinion.

Is it at least as likely as not that any current foot disabilities are aggravated (i.e., increased in severity) beyond the natural progress by service-connected PTSD.  Please provide a complete explanation for the opinion.

5.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her claimed bilateral shin disorder.  The claims folder and a copy of this Remand along with the March 2012 Remand should be made available to the examiner.  This examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner, is requested to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral shin disorder began in or is related to the Veteran's military service.  Please provide a complete explanation for the opinion.

Also, is a bilateral shin disorder at least as likely as not caused by or due to her service-connected PTSD.  Please provide a complete explanation for the opinion.

Finally, is it at least as likely as not that a bilateral shin disorder is aggravated (i.e., increased in severity) beyond the natural progress by service-connected PTSD.  Please provide a complete explanation for the opinion.

6.  To help avoid future remand, the RO or the AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  Stegall, 11 Vet. App. 268. 

7.  The RO or the AMC should also undertake any other development it determines to be warranted. 

8.  Then, the RO or the AMC should readjudicate the claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


